Filed 6/27/19 by Clerk of Supreme Court
                        IN THE SUPREME COURT
                       STATE OF NORTH DAKOTA


                                   2019 ND 171


W.C.,                                                        Plaintiff and Appellant

        v.

J.H. and T.H.,                                           Defendants and Appellees


                                   No. 20180387


       Appeal from the District Court of Ward County, North Central Judicial
District, the Honorable Stacy J. Louser, Judge.

        AFFIRMED.

        Opinion of the Court by Crothers, Justice.

        Aften M. Grant, Minot, ND, for plaintiff and appellant.

      John S. Steinberger (argued), Kenmare, ND, and Tom P. Slorby (argued),
Minot, ND, for defendants and appellees.
                                      W.C. v. J.H.
                                      No. 20180387


       Crothers, Justice.
[¶1]   W.C. appeals from a district court order denying his petition to adjudicate
paternity and seeking a determination of residential responsibility, decision making
responsibility, parenting time, and child support. W.C. argues the district court
abused its discretion in granting a motion quashing discovery. We affirm.


                                             I
[¶2]   W.C. alleges he is the father of a child born to J.H. in November 2013. W.C.
and J.H. commenced a romantic relationship in late 2012 while J.H was married to
T.H. The couple divorced in June 2013. Because J.H. gave birth to the child within
300 days of the divorce, T.H. is the presumed father under N.D.C.C. § 14-20-42. The
child’s birth certificate does not list a father.
[¶3]   In 2018, after the statute of limitations for challenging a presumed father
expired, W.C. commenced an action to adjudicate paternity of the child, seeking a
determination of residential responsibility, decision making responsibility, parenting
time, and child support. The district court scheduled an evidentiary hearing. Before
the hearing J.H. filed a motion to quash discovery, arguing W.C.’s requests for
financial and medical records were not relevant, onerous, grossly invasive, and even
if provided could not establish facts to support the relief sought in the petition. On
August 7, 2018, the district court conducted a hearing on the motion to quash
discovery. The district court granted the motion to quash discovery, finding medical
and financial records were not relevant, and even if provided could not support
W.C.’s argument pursuant to N.D.C.C. § 14-20-42.
[¶4]   On August 13, 2018, the district court conducted an evidentiary hearing on the
paternity claim and heard testimony from W.C., J.H., and T.H. During the hearing

                                             1
W.C. introduced a packet containing T.H.’s answers to interrogatories, requests for
admissions, and requests for production of documents. The packet included photos
of T.H. and the child at family functions, answers to questions regarding family
activities, and division of financial responsibilities. The packet also contained T.H.’s
objections to the disclosure of financial and medical records. W.C. argued the lack
of financial and medical discovery impaired his ability to fully present his case and
meet the burden to challenge T.H.’s status as a presumed father.
[¶5]   Based on testimony and interrogatory answers from T.H. the district court
found W.C. failed to disprove the parent-child relationship. The district court also
found W.C. failed to establish T.H. and J.H. did not cohabitate nor engage in a sexual
relationship during the probable time of conception. The district court denied W.C.’s
petition.


                                           II
[¶6]   A district court has broad discretion regarding the scope of discovery, and this
Court will not reverse on appeal absent an abuse of discretion. Bertsch v. Bertsch,
2007 ND 168, ¶ 10, 740 N.W.2d 388. An abuse of discretion by the district court is
never assumed, and the burden of proof is on the party seeking relief to establish it.
Flattum-Riemers v. Flattum-Riemers, 2003 ND 70, ¶ 7, 660 N.W.2d 558. The district
court abuses its discretion when it acts in an arbitrary, unreasonable, or
unconscionable manner, or when its decision is not the product of a rational mental
process leading to a reasoned determination. Schaefer v. Souris River Telecomm.
Coop., 2000 ND 187, ¶ 10, 618 N.W.2d 175. We will not overturn the district court’s
decision merely because it is not the decision we may have made if we were deciding
the motion.     Gepner v. Fujicolor Processing, Inc., 2001 ND 207, ¶ 13,
637 N.W.2d 681.




                                           2
                                         III
[¶7]   W.C. argues the district court abused its discretion in granting the motion
quashing discovery.
[¶8]   Parties may obtain discovery regarding nonprivileged matters that are relevant
to a party’s claim. N.D.R.Civ.P. 26(b)(1)(a). A party may obtain discovery through
deposition, interrogatories, documents, and requests for admission. N.D.R.Civ.P.
26(a)(1-5).
[¶9]   Situations involving presumed fathers are governed by N.D.C.C. § 14-20-42:
       “1. Except as otherwise provided in subsection 2, a proceeding brought
       by a presumed father, the mother, or another individual to adjudicate
       the parentage of a child having a presumed father must be commenced
       not later than two years after the birth of the child.
       2. A proceeding seeking to disprove the father-child relationship
       between a child and the child’s presumed father may be maintained at
       any time if the court determines that:
               a. The presumed father and the mother of the child
               neither cohabited nor engaged in sexual intercourse with
               each other during the probable time of conception; and
               b. The presumed father never openly held out the child as
               his own.
       3. For purposes of this section and section 14-20-43, an action to
       establish support for a child is a proceeding to adjudicate parentage if
       the child’s presumed father raises nonpaternity as a defense to the
       action.”
[¶10] The child in this case was nearly four years old when W.C. commenced this
proceeding. Because the presumed parenting claim was presented later than two years
after the birth of the child W.C. must prove J.H. and T.H. did not cohabitate nor
engage in sexual intercourse at the probable time of conception and T.H. did not
openly hold the child out as his own. N.D.C.C. § 14-20-42(2)(a-b).
[¶11] The district court granted the motion to quash discovery of financial and
medical records and found W.C. failed to disprove the parent-child relationship
between T.H. and the child. W.C. sought to discover medical and financial records
to disprove J.H’s and T.H’s testimony they resided together and engaged in a sexual

                                          3
relationship at the probable time of conception. W.C. asserts the probable date of
conception was communicated to him by J.H., but not substantiated with medical
records. W.C. also argues J.H. was not cohabitating with T.H. during the period of
probable conception and was instead living with a friend. While discovery may have
aided W.C. in his effort to disprove J.H. and T.H. resided together and engaged in a
sexual relationship, the law also requires W.C. prove T.H. did not openly hold out the
child as his own.
[¶12] A verbal acknowledgment of a person willing to claim parentage is of little
significance standing alone. See Matter of Estate of Sorensen, 411 N.W.2d 362, 363
(N.D. 1987) (holding isolated incidents of a man claiming a child as his own are not
sufficient to meet the standard of openly held out).           Evidence of a person’s
commitment to the child and responsibilities undertaken are the ultimate issues to
determine whether a presumed parent openly held out a child as his or her own. See
Chatterjee v. King, 280 P.3d 283 (N.M. 2012) (holding a case-by-case analysis is the
best way to determine whether a parent has met the openly held out requirement and
established a personal, financial, or custodial relationship with the child); R.M. v. T.A.,
233 Cal.App.4th 760 (Cal. Ct. App. 2015) (holding the court may consider all
circumstances when deciding whether a person has assumed responsibility for a
child). Because there is no statutory definition of openly holding out a child as his
own, the meaning would best be proved or disproved through evidence.
[¶13] At the evidentiary hearing W.C. introduced a packet containing interrogatory
answers from T.H. The packet contained evidence T.H. holds the child out as his
own, including information that T.H. was present at the birth of the child and cut the
umbilical cord, added an egress window to the home to prepare an additional bedroom
for the growing family, and has considered himself the child’s father since birth. T.H.
also noted he provides for the child’s medical needs by attending appointments and
paying for services. The packet contained twelve photos of T.H. and the child
including one photo of T.H. at the child’s birth and others depicting various family

                                            4
activities, including ice fishing, sledding, reading, riding scooters, and taking family
vacations.
[¶14] The district court relied on the requirements to challenge presumed paternity
under N.D.C.C. § 14-20-42 and found W.C. failed to disprove the parent-child
relationship between the presumed father and the child based on T.H.’s interrogatory
answers and testimony at the hearing. The district court found T.H.’s testimony
credible and determined even with discovery of financial and medical records W.C.
would be unable to meet his burden of disproving the parent-child relationship. W.C.
has not shown how medical and financial records would have made a difference or
changed the outcome of the case. The district court found a parent-child relationship
existed and did not abuse its discretion in quashing further discovery.


                                          IV
[¶15] The district court did not abuse its discretion when it quashed discovery. The
district court’s order is affirmed.
[¶16] Daniel J. Crothers
      Lisa Fair McEvers
      Jon J. Jensen
      Jerod E. Tufte
      Gerald W. VandeWalle, C.J.




                                           5